Citation Nr: 0934296	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for right sternal region costochondritis.



ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1992 to 
February 1993, and from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska that continued an evaluation of 
10 percent disabling for right sternal region 
costochondritis.


FINDING OF FACT

The Veteran's service-connected right sternal region 
costochondritis is manifested by symptoms of daily pain and 
stiffness in the chest area and occasional crepitus that 
impairs the Veteran's ability to engage in certain 
recreation, sports, and exercise and to lift and push heavy 
items; it is not manifested by loss of muscle power, 
weakness, lowered threshold of fatigue, impairment of 
coordination, uncertainty of movement, or the inability to 
keep up with work requirements.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for right sternal region costochondritis have not 
been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.73 (Diagnostic Code 5321) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an evaluation in 
excess of 10 percent disabling for service-connected right 
sternal region costochondritis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA is required 
to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element of the notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the claimant with notice of what evidence not previously 
provided will help substantiate the claim.  Dingess, 19 Vet. 
App. 473, 488-489 (2006); see also 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  Specifically, VA 
must notify the claimant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess, 19 Vet. App. at 488-489.  

In this case, the Veteran's right sternal region 
costochondritis was already service-connected, and a May 2008 
VCAA letter included the requisite notice regarding 
disability ratings and effective dates, to include both his 
and VA's responsibilities under the VCAA.  Furthermore, the 
Veteran responded in an August 2008 letter stating he 
understood how disabilities ratings are determined and 
requesting a 20 percent rating, thus suggesting that he has 
actual notice of how to substantiate his claim.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to 
these issues has been obtained and associated with the claims 
folder.  In October 2007, the Veteran was provided with a VA 
examination in connection with his request for an increased 
evaluation for his right sternal region costochondritis 
disability.  The VA examination report provides the clinical 
findings necessary to rate the Veteran's disability under the 
applicable rating criteria.  The report notes the impact of 
the Veteran's disability on his employment situation, e.g., 
that he had missed work one to two times in the last few 
years due to pain in his chest area, and how it affected his 
daily living, as the report notes that the Veteran avoided 
certain sports and exercise due to his condition.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected right sternal region costochondritis since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the October 2007 VA examination report to be thorough, 
complete, and adequate upon which to base a decision with 
regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
at 537.

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2008).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2008).  But where 
service connection has already been established and an 
increase in the disability rating is in issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
in issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Costochondritis is not listed in the rating schedule.  
However, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2008).

The Veteran's service-connected costochondritis was assigned 
a 10 percent disability rating under Diagnostic Code 5297, 
which generally assigns ratings based on the resection or 
removal of ribs.  Without the removal of two ribs, the 
Veteran would not be entitled to an evaluation in excess of 
10 percent disabling under that Diagnostic Code.

The record reflects that the RO considered the possibility of 
granting an analogous rating under the criteria applicable to 
impairment of the thoracic muscle group.  Such disability is 
rated under 38 C.F.R. § 4.56 as slight, moderate, moderately 
severe, and severe.  Diagnostic Code 5321, which assigns 
compensable ratings with regard to the thoracic muscle group, 
assigns a non-compensable disability rating for slight 
disability, a 10 percent rating for moderate disability, and 
a 20 percent rating for moderately severe and severe 
disability.  38 C.F.R. § 4.73 (2008).  

Subsection (c) of 38 C.F.R. § 4.56 describes the cardinal 
signs and symptoms of muscle disability as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  In 
Tropf v. Nicholson, 20 Vet. App. 317 (2006), the Court, 
citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 
ratings under 38 C.F.R. § 4.56 are essentially a totality-of-
the-circumstances test and that no single factor is per se 
controlling.  

Under 38 C.F.R. § 4.56(d)(2), moderate muscle disability is 
characterized by consistent complaint of one or more of the 
above cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue.  Relevant 
objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus, and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe muscle disability is characterized by 
consistent complaint of the above cardinal signs and symptoms 
of muscle disability, and, if present, evidence of an 
inability to keep up with work requirements.  38 C.F.R. 
§ 4.56(d)(3) (2008).  Relevant objective findings include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2008).

Severe disability of muscles is characterized by consistent 
complaint of the above cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  38 C.F.R. § 4.56(d)(4) 
(2008).  Relevant objective findings include loss of deep 
fascia or muscle substance on palpation; abnormal muscle 
swelling and hardening in contraction; and severe impairment 
of function compared with the corresponding muscles of the 
uninjured side as indicated by tests of strength, endurance, 
or coordinated movements.  38 C.F.R. § 4.56(d)(4) (2008).  If 
present, the following are also signs of severe muscle 
disability: diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; and adaptive contraction of an opposing 
group of muscles.  38 C.F.R. § 4.56(d)(4) (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 provides that it is essential to consider 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted, the Veteran's right sternal region costochondritis 
is currently assigned a disability rating of 10 percent, 
effective July 2004.  The Veteran seeks an increased rating.

In this regard, the Board notes that an October 2007 VA 
examination report reflects a diagnosis of chronic sternal 
costochondritis.  The examiner noted that the Veteran 
reported symptoms of daily pain, stiffness, and crepitus with 
movement, with occasional flare-ups of pain that lasted one 
to two days at a time.  The examination report reflects that 
the Veteran also reported palpable sternal pain on both 
borders, as well as pain extending down to the lower anterior 
sternal/rib margins bilaterally.  Significantly, he also 
reported that he was able to continue some sports and 
exercise and that he only missed work one or two times in the 
"last few years" due to the pain, which he treated with 
over-the-counter pain reliever.

As noted, under Diagnostic Code 5297, an evaluation in excess 
of 10 percent is not warranted without removal of two or more 
ribs.  As that has not occurred here, the Board finds that 
this criteria is not closely analogous to the Veteran's 
disability, and that an evaluation in excess of 10 percent 
disabling under that Diagnostic Code is not warranted.  
Therefore, the Board has considered whether a higher rating 
may be more appropriately assigned under Diagnostic Code 5321 
as analogous to impairment of the thoracic muscle group, 
which involves the muscles pertaining to respiration.

As discussed, the medical evidence shows that the service-
connected disability is manifested by complaints of daily 
pain, stiffness, and crepitus, with flare-ups of pain lasting 
one to two days, which symptoms are treated with over-the-
counter pain reliever.  The October 2007 VA examination 
report reflects no limited range of motion in the Veteran's 
arms due to his chest pain, stiffness, and crepitus.  Also, 
the Veteran reported only having missed one or two days of 
work over "the last few years."  The Board finds that these 
findings more nearly approximate the moderate impairment 
criteria under Diagnostic Code 5321, and that, therefore, a 
compensable evaluation of no more than 10 percent disabling 
is warranted.

A higher rating of "moderately severe" is not warranted 
under Diagnostic Code 5321 because there is no evidence of 
the cardinal signs and symptoms of muscle disability under 38 
C.F.R. § 4.56(c) other than pain; specifically, there is no 
evidence of loss of muscle power, weakness, lowered threshold 
of fatigue, impairment of coordination, or uncertainty of 
movement.  Moreover, a rating of "moderately severe" 
contemplates an "inability to keep up with work 
requirements," and the Veteran reported at the October 2007 
VA examination only having missed one or two days of work in 
the "last few years."

The Board has also carefully considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 addressing functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Of these symptoms, only functional 
loss due to pain was noted, and the Board is of the opinion 
that the current 10 percent rating based on moderate 
disability contemplates this limitation.  For the reasons 
discussed above, the Board finds that the Veteran's right 
sternal region costochondritis does not meet the requirements 
for a moderately severe rating or greater.

The Board acknowledges private treatment records dated June 
2007 and November 2007 that were submitted by the Veteran.  
The June 2007 private treatment record reflects that an 
echocardiogram was performed and the results were normal, 
except for suspected mitral valve dysfunction, which is not 
shown by any competent evidence to be in any way related to 
the service-connected disability at issue.  The November 2007 
private treatment record reflects that the Veteran was 
diagnosed with dyspepsia and advised to limit his alcohol 
intake and decrease the amount of greasy and spicy foods in 
his diet; it also reflects that the Veteran reported taking 
creatine two to three times per week (an over-the-counter 
supplement commonly used for weight training).  None of these 
private treatment records support a higher evaluation in this 
case.

The Board has also considered a November 2007 statement of 
the Veteran, submitted one month after the October 2007 VA 
examination, in which the Veteran reported that sometimes his 
chest pain was severe, that his disability prevents him from 
doing some chest exercises, and that he had missed work on a 
"number of occasions."  However, the Board points out that 
the VA examination report from only one month prior reflects 
that the Veteran reported that his pain during exercising and 
sports was only moderate, that he was able to treat his 
symptoms with over-the-counter medications, and that he only 
missed work once or twice in the "last few years."  The 
Board finds the statements made by the Veteran to the VA 
examiner during the course of physical examination to be the 
more credible and persuasive characterization as to the 
severity of his disability.

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons previously discussed, the Board concludes that 
the 10 percent rating assigned herein adequately contemplates 
the Veteran's disability.  The Veteran's right sternal region 
costochondritis has not necessitated frequent periods of 
hospitalization, has not resulted in marked interference with 
employment, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  The Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for a disability rating higher 
than 10 percent disabling for the Veteran's right sternal 
region costochondritis.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Hart, 21 Vet. 
App. at 510.




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for right sternal region costochondritis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


